Citation Nr: 9931443	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) for the period from February 29, 1996 to May 21, 1997.

2.  Entitlement to an increased rating in excess of 50 
percent for service-connected PTSD for the period from July 
1, 1997 to June 22, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 1996 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed a 30 percent 
evaluation for the veteran's service-connected PTSD.  The 
decision on appeal was predicated on the findings of a 
February 29, 1996 VA psychiatric evaluation which was 
scheduled on the RO's own initiative for the purpose of 
assessing the severity of the veteran's psychiatric disorder.

In the course of the appeal, the veteran was granted a 
temporary total evaluation, pursuant to 38 C.F.R. § 4.29 
(1999), for the period from May 21, 1997 to June 30, 1997, 
during which time the veteran received psychiatric 
hospitalization for PTSD.  In a November 1998 rating 
decision, an RO hearing officer granted the veteran a 50 
percent evaluation for PTSD, effective from February 29, 1996 
to May 21, 1997, and then, following the aforementioned 
period of psychiatric hospitalization, the 50 percent 
evaluation was resumed from July 1, 1997 until June 22, 1998, 
after which a 100 percent schedular evaluation for PTSD went 
into effect.  The veteran continues his appeal and now 
contends that the 100 percent schedular evaluation should 
have been effective for the entire period since February 29, 
1996.  (The Board notes that the RO has made consideration in 
the first instance of the applicability of substantive 
amendments made to the rating schedule for psychiatric 
disorders on November 7, 1996 with regards to the veteran's 
claim.  (See 38 C.F.R. § 4.132 (1996); 38 C.F.R. § 4.30 
(1999))  As there is no prejudicial error to the veteran's 
claim by virtue of the RO's contemplation of the revised 
rating criteria, the case is now properly before the Board 
for appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 


FINDING OF FACT

For the period between February 29, 1996 to May 21, 1997, and 
for the period between July 1, 1997 to June 22, 1998, the 
veteran's service-connected PTSD was manifest by persistent 
feelings of anger and rage which increased his potential to 
commit violence and physical harm upon other persons and 
forced him to withdraw from interacting with others within 
the normal social sphere; the PTSD symptoms were productive 
of total social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a total rating for PTSD for the period 
from February 29, 1996 to May 21, 1997 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).

2.  The criteria for a total rating for PTSD for the period 
from July 1, 1997 to June 22, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's military records show that he served in combat 
as a helicopter door gunner during the Vietnam War.  His 
military decorations included the Bronze Star Medal for his 
involvement in the capture of an enemy soldier.  He was also 
awarded the Air Medal for his participation in helicopter 
operations against enemy forces.

In June 1992, the veteran filed a claim for service 
connection for PTSD resulting from his exposure to combat-
related stressors during active duty.  Pursuant to his claim, 
he was provided with a VA psychiatric evaluation in August 
1992.  The report of this examination shows a diagnosis of 
PTSD related to his military experiences.  At the time of the 
examination he reported that he was mistrustful of others and 
had persistent feelings of anger.  He reported that he was 
fearful that his excessive anger might cause him to commit 
physical harm to others, and also that the intensity of his 
anger produced headaches, tension and anxiety.  He described 
himself as being socially isolated and that he could not 
tolerate interpersonal relationships.  He avoided stimuli 
that would remind him of combat and Vietnam.  He stated that 
he had often time been embarrassed by an uncontrollable and 
exaggerated startle response to loud noises, after which he 
would need to take an hour to calm down and regain his 
composure.  He reported having disturbed sleep, and that he 
slept an average of only 3 to 4 hours per night, during which 
he would experience nightmares related to war events.  He 
stated that he felt depressed almost all the time, though 
with no suicidal ideation, and that he also had difficulties 
with mental concentration.  He had a history of alcohol 
dependence and cocaine abuse.  

On mental status examination, the veteran was described as 
alert and oriented to time, place, and person, with intact 
attention, concentration, abstraction, memory, insight, and 
judgment.  He was cooperative with the examiner and mildly 
anxious.  His mood was depressed, and he displayed normal 
speech and logical thoughts.  There was no evidence of 
delusions, hallucinations, or homicidal or suicidal ideation.  
The examiner remarked that the veteran described his war 
experiences very vividly and with a constricted affect.  He 
was assessed as having moderate PTSD, with moderate 
difficulties in social, interpersonal, and occupational 
functioning.  He was described as competent to handle his own 
affairs and employable, but with a compromised capacity to 
maintain a job.  He was assigned a Global Assessment of 
Functioning (GAF) score of 55.

In an October 1992 RO decision, the veteran was granted 
service connection and a 30 percent evaluation for PTSD.  In 
late January 1996, the RO ordered an examination of the 
veteran to assess the severity of his PTSD.  On psychiatric 
evaluation conducted on February 29, 1996, the veteran 
reported that he had been unemployed for the previous 2 years 
and that he was in a constant state of rage.  He related how 
anything he saw on television or read in the newspapers with 
which he did not agree would make him angry.  He reported 
that he slept approximately 2 hours per night, and that he 
screamed in his sleep and woke up in a sweat approximately 2 
to 3 times per month.  He stated that he experienced 
intrusive thoughts about Vietnam 2 to 3 times per week, with 
memory flashbacks.  He described having bouts of depression 
and episodes of crying for no apparent reason, with his 
crying triggering anger which, in turn, caused him to have 
headaches and to experience fright.  He stated that he 
disliked loud noises and did not go out on the streets 
because he was afraid that he might commit violence against 
people who were armed with guns or who had made him angry.  
He avoided children because they reminded him of his 
experiences in Vietnam.  

On mental status examination, the veteran was cooperative but 
agitated.  His mood was dysphoric and with a constricted 
affect.  Though he reported occasionally hearing his mother's 
voice calling out to him, he denied having any other auditory 
or visual hallucinations.  His speech was without evidence of 
delusions and he denied having any suicidal or homicidal 
ideation.  He was alert and oriented on all spheres, but with 
poor memory as he was able to remember only 1.5 objects out 
of 3 in 5 minutes and was unable to name five previous 
presidents.  His concentration ability was intact, he was 
able to perform serial 7's, and his abstractions were 
"okay."  His insight and judgment regarding his illness was 
described as being poor.  (The veteran stated during the 
examination that he did not have any psychiatric treatment in 
the past because he did not believe that such treatment could 
help him.)  The diagnoses were PTSD, alcohol dependence, and 
cocaine abuse, and he was rated with a GAF score of 55.  The 
examiner remarked that the veteran was capable of handling 
his own funds and affairs.

A VA medical report shows that the veteran was 
psychiatrically hospitalized from May 21, 1997 to June 13, 
1997 for treatment of cocaine and alcohol dependence which he 
attributed to his attempts to self-medicate himself for his 
PTSD symptoms.  He related a history of receiving counseling 
at a Vet Center but denied using drug therapy because of a 
personal preference to avoid using psychotropic medication.  
He reported that his occupation was as a self-employed 
contractor and builder, though he was not working in the area 
at the time of admission to the hospital.  He reported that 
he was divorced, had no children, and that his next of kin 
was his sister, with whom he was very close.  He reported 
during his hospital stay that he had once attended a class at 
a community college, but that he could not sit in his 
classroom because the room was too small, had few windows, 
and only one door.  On mental status examination, he was 
alert, coherent, cooperative, and open in his discussion.  
His affect was animated and his mood was angry.  There was no 
evidence of psychosis, and he denied having any suicidal 
ideation.  He was described as being oriented and cognitively 
intact.  The hospital course shows that he was placed in a 
series of small group therapy programs, adjusted well to ward 
routine, and was cooperative with the regulations of the 
program.  In one group therapy program, he was described as 
verbal and actively involved in group discussions.  He was 
alert, cooperative, and compliant throughout his stay.  The 
hospital report shows that the veteran requested to receive 
medication for his PTSD and had described his own mood as 
being depressed (he rated his feelings as 4 out of 10).  He 
reported having problems falling asleep and also having 
feelings of irritability and anger, but denied having any 
suicidal ideation.  On discharge, he was given Prozac and 
Trazadone psychotropic medication and was assessed as being 
competent and employable, with an improved condition.  His 
discharge diagnoses were alcohol dependence, cocaine 
dependence, nicotine dependence, and PTSD.  His GAF score was 
40 at the time of his admission to the hospital, and 45 at 
its highest level in the past year.

At a June 1998 RO hearing, the veteran related his history of 
military service in Vietnam as a helicopter crewman, during 
which he experienced multiple combat-related stressors.  He 
reported that his PTSD caused him to have poor sleep and 
nightmares, and that he had not enjoyed a full night of sleep 
since January 1969.  He testified, in essence, that in 
addition to sleeping problems, his PTSD was manifest by 
hypervigilence, emotional irritability, and a persistently 
angry mood.  The veteran's testimony included a lengthy 
presentation of his personal history during and since leaving 
Vietnam and the tone was generally one of frustration and 
anger towards others, with an expressed willingness to fight 
back and cause physical harm if he were treated in a manner 
which he perceived to be bad or disrespectful by others.  He 
expressed his general preference to be left alone and 
isolated, even at his residence at a veteran's home, and that 
he avoided social interaction with persons other than his 
family members.  He stated that loud noises, especially from 
firecrackers and pyrotechnics during July Fourth 
celebrations, startled and upset him because it reminded him 
of gunfire.  He reported that his GAF score was approximately 
40 at the time, and that he was using psychotropic medication 
(which he identified as first Prozac and then Zoloft) to 
treat his psychiatric symptoms. 

In a June 1998 written statement, the veteran's counselor 
reported that he was a resident at Rocky Hill Veteran's Home 
and Hospital and was currently under her care for treatment 
of PTSD.  The counselor stated that the veteran was a 
resident patient because of an inability to function 
independently in the community.  She reported that his 
complaints included depression and agitation with extreme 
irritability but with no homicidal or suicidal ideation.  She 
remarked that the veteran displayed poor insight and judgment 
with regard to his behavior, and that he was unable to 
interact with others on a consistent basis.  He was only able 
to participate in vocational rehabilitation to a very limited 
degree due to his extremely poor interpersonal relations and, 
in the counselor's opinion, he was not considered to be 
employable at the time.  The counselor reported that his GAF 
score was 40 to 50, this also being his highest GAF score 
over the course of the past year.

Vet Center treatment records, dated from June 1992 to January 
1993, and from May 1997 to March 1998, were received by the 
RO in June 1998.  These records show that the veteran was 
homeless and sought treatment at Vet Center for PTSD and 
substance abuse (alcohol and cocaine).  The records also 
indicate that he had applied for Social Security disability 
benefits, but that his claim had been denied. 

The report of a July 1998 VA psychiatric examination shows 
that the veteran was using psychotropic medication for his 
PTSD symptoms.  He reported that he was working approximately 
one hour per day processing refuse at Rocky Hill Veteran's 
Home and Hospital, where he was a resident for the previous 
18 months.  His most prominent complaint was feelings of 
intense anger and rage.  He felt that if he did not isolate 
himself from others he would kill them in his rage.  He 
reported that he had made only 3 friends since his return 
from Vietnam and led a very isolated life.  He reported that 
he experienced occasional episodes of rage and homicidal 
ideation towards other people, though he denied having a 
history of physical assault on others when he was not abusing 
alcohol or drugs.  

On objective examination, the veteran reported having 2 to 3 
episodes per week of flashbacks to traumatic memories of his 
service in Vietnam.  He also related that his girlfriend 
informed him that 3 to 4 times per week she observed him 
running and screaming in his sleep.  He actively avoided 
activities or situations which would arouse memories of his 
traumatic experiences and denied having psychogenic amnesia.  
He related that he had a profound feeling of detachment and 
estrangement from others, a sense of a foreshortened future, 
and also an extreme and markedly diminished interest in 
participating in significant activities such as horseback 
riding, chess, football, watching cinema, and attending 
concerts and cookouts.  He admitted to having extreme 
irritability and that he was prone to have outbursts of 
anger.  He reported that he had sleep difficulties and also 
that he was hypervigilant towards other persons to such a 
degree that it was very difficult, if not impossible on most 
occasions, for him to be in crowds.  

On mental status examination, the veteran appeared casually 
dressed and cooperative with the examiner.  The examiner 
remarked that the veteran's anger was very impressive and 
apparent throughout the interview.  No impairment of thought 
process or communication was observed, nor were there any 
indications of delusional thinking or hallucinations during 
the examination.  The veteran did not display any 
inappropriate behavior at the evaluation.  Though he denied 
having suicidal thoughts, he indicated that on many occasions 
he felt a homicidal pressure to hurt others during times of 
perceived conflict with him.  During such occasions, he 
successfully managed to avoid severe incidents by physically 
withdrawing, though he described having great difficulty 
struggling with his homicidal impulses.  The examiner noted 
that the veteran was oriented on all spheres and was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  His memory was intact, his speech was 
relevant and logical, and he did not appear to be depressed 
or anxious during the course of his interview with the 
examiner.  The examiner noted that the veteran went to great 
lengths to describe the debilitating impact his PTSD 
symptoms, particularly his anger and inability to hold back 
his homicidal impulses, had on his activities of daily 
living.  The veteran stated that he led a very socially 
deprived life as a result.  The examiner commented that the 
veteran's symptoms also imposed tremendous limits on the 
veteran's ability to function in any working situation.  The 
veteran was diagnosed with chronic and severe PTSD with a 
history of alcohol dependence and cocaine abuse.  No 
personality disorder on Axis II was shown in the diagnosis.  
The examiner remarked that the veteran had major impairments 
in his capacity to function in a social and industrial 
setting, almost to the point of an inability to function in 
these areas.  The veteran was noted to have few or no 
friends, was not really holding a job, and would spend days 
in bed to avoid contact with others.  His GAF score was 
assessed as 30.

II.  Analysis

To the extent that the veteran contends that his service-
connected PTSD was productive of a greater level of 
impairment than that which was reflected by the 50 percent 
evaluations assigned for the period between February 29, 1996 
to May 21, 1997, and for the period between July 1, 1997 to 
June 22, 1998, his claim for an increased rating for these 
two time periods is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), in that it is 
not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.  While the veteran 
applied but was turned down for Social Security benefits, it 
is determined that a Remand to obtain these records is 
unnecessary in view of the decision in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In the current appeal, the veteran's service-connected PTSD 
has been evaluated by the RO following consideration of the 
old and new schedular criteria for rating psychoneurotic 
disorders contained in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating PTSD and rate this psychiatric disability using 
the version of the regulations which are most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.1999) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
to the period from February 29, 1996 to November 7, 1996.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).

The veteran's service-connected PTSD is rated as 50 percent 
disabling for the period between February 29, 1996 to May 21, 
1997, and for the period between July 1, 1997 to June 22, 
1998.  Prior to the revisions of November 7, 1996, the 
regulations for rating PTSD provided that a 50 percent 
evaluation is warranted for this disorder when there is 
considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires that the ability to establish or 
maintain effective or favorable relationships with people be 
severely impaired, and that the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the veteran's ability to obtain and retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation from the 
community.  The evidence must demonstrate that the veteran 
suffers from totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or that the veteran is demonstrable 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9405, 9411 (pre-November 7, 1996).  In 
Johnson v. Brown, 7 Vet.App. 95, 97 (1994), the United States 
Court of Appeals for Veterans Claims upheld the Secretary's 
interpretation that the criteria in DC 9411 for a 100% rating 
"are each independent bases for granting a 100% rating."  
(This interpretation pertained to the criteria in effect 
prior to November 7, 1996.)

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that for the period 
from February 29, 1996, to May 21, 1997, the veteran was 
totally disabled as a result of his profoundly impaired 
ability to establish or maintain effective and wholesome 
relationships with people and to obtain and retain employment 
due to his poor rage control.  The report of the February 
1996 VA examination shows that the veteran was significantly 
impaired by his persistent feelings of excessive anger, with 
resulting mistrust of others and self-imposed social 
isolation out of fear that his rage would cause him to commit 
physical harm upon other persons.  Though the examiner who 
conducted the examination characterized the veteran's PTSD as 
being moderate, the examiner also noted that the veteran had 
a compromised capacity to maintain employment.  The evidence 
associated with the veteran's claims file shows that a 
consistent symptom of his PTSD is his nearly constant anger 
and his potential for committing acts of violence.  In view 
of this aspect of his psychiatric disorder, the Board finds 
that the constellation of his psychoneurotic symptomatology 
more closely approximates the criteria for a 100 percent 
schedular rating for PTSD under Diagnostic Code 9411 of the 
old regulations, in view of the fact that the old regulations 
contemplate a total rating for explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
with a resultant demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.7 (1999).  In view of this 
favorable determination which confers the maximum benefit 
sought for the period between February 29, 1996 to May 21, 
1997, and because the old ratings code was in effect for the 
segment of this period between February 29, 1996 to November 
7, 1996, application of the old schedule confers the greater 
benefit to the veteran and, therefore, no further discussion 
of the applicability of the revised regulations to this time 
period is necessary.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997); Karnas v. Derwinski, 1 Vet. App 308 (1991).

With regard to the veteran's claim for a rating higher than 
50 percent for PTSD for the period between July 1, 1997 to 
June 22, 1998, as of November 7, 1996, the revised ratings 
criteria for evaluating the veteran's PTSD went into effect.  
In addition to the aforementioned criteria under the old 
regulations which had been previously discussed, the revised 
schedule provides that a 50 percent evaluation is warranted 
where there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9434, 9411 (1997).

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected PTSD, the 
evidence shows that an award of a 100 percent rating for the 
period between July 1, 1997, to June 22, 1998 is 
appropriate.  The veteran has been shown to be unemployed 
since approximately 1994 and the evidence indicates that he 
continues to suffer from debilitating emotional problems, 
primarily manifest by explosive rage and anger, which are of 
such severity as to force him to exile himself from others 
in order to prevent him from committing acts of physical 
violence upon them.  His long history of unemployment 
through the time period in question, in view of the other 
evidence (including his additional complaints of recurrent 
poor sleep, irritability, and hypervigilence), demonstrates 
that he is totally unable to function in a socio-industrial 
setting.  His level of social and industrial impairment for 
the period from July 1, 1997, to June 22, 1998 more closely 
approximates the criteria for a total evaluation under the 
revised rating schedule, particularly where the new schedule 
contemplates impairment as a result of the persistent danger 
of hurting himself or others.  For the same reasons, 
assignment of a 100 percent rating under the old criteria 
would also be appropriate as he was unable to obtain or 
retain employment.  Thus, resolving all doubt in favor of 
the veteran, a 100 percent evaluation for PTSD will be 
assigned for the period from July 1, 1997 to June 22, 1998, 
as this more appropriately reflects the level of his social 
and industrial disability during that time period as a 
result of symptoms associated with his service-connected 
psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Application of either the old or new psychiatric rating 
criteria to evaluate the veteran's service-connected PTSD for 
the period from July 1, 1997 to June 22, 1998 does not confer 
any greater benefit over the other as a 100 percent 
evaluation is supported by the evidence as applied to the old 
and new rating criteria.  As previously discussed, the old 
rating schedule would permit an award of a 100 percent rating 
based on the veteran's demonstrable inability to obtain and 
retain employment due to explosions of aggressive energy as a 
result of his near-constant state of rage.  Thus, all things 
being equal, the veteran's PTSD will be rated under the 
revised criteria for the segment of his claim which pertains 
to the period between July 1, 1997 to June 22, 1998, in the 
interests of affirming VA's adoption of the new regulations.


ORDER

An total rating for PTSD for the period from February 29, 
1996 to May 21, 1997 is granted, subject to the applicable 
criteria pertaining to the grant of monetary benefits.

An total rating for PTSD for the period from July 1, 1997 to 
June 22, 1998 is granted, subject to the applicable criteria 
pertaining to the grant of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

